Citation Nr: 1620060	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  05-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from June 1974 to May 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the St. Petersburg, Florida, Regional Office (RO) which denied a TDIU. In January 2011, the Board remanded the issue of entitlement to a TDIU to the RO for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his February 2016 informal hearing presentation (IHP), the Veteran contended that he was unable to work "due to chronic exacerbation of symptoms associated with his lumbar spine disability and associated lower extremity radiculopathy." He was last afforded a VA examination for his spine in November 2005 and for his radiculopathy in June 2009. In April 2011 the Veteran was afforded an aid and attendance examination where the examiner stated that he required the aid and attendance of another person but that his service-connected disabilities did not prevent him from obtaining and maintaining light duty employment. In a subsequent diabetes mellitus examination in September 2011, the examiner concluded that the Veteran did not require the aid and attendance of another individual. 

Because the Veteran's spine and neurological examinations are outdated and contain inconsistencies in their conclusions about the severity of the Veteran's disability, it is not possible to determine whether his service-connected disabilities currently prevent him from securing or following a substantially gainful occupation. Therefore, remand is required for new examinations. 


The case is REMANDED for the following action:

1.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his lumbar spine disorder and the associated radiculopathy that is not already in VA's possession. 

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for his lumbar spine disorder and his lower extremity radiculopathy.

3.  Schedule the Veteran for a VA lumbar spine examination and a VA neurology examination for his lower extremities to obtain opinions as to the nature of his spine and radiculopathy disorders. All indicated tests and studies should be accomplished and the findings reported in detail. Based on the findings of the examinations and the severity of the Veteran's disabilities, the examiner is asked to expressly state an opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner's attention is drawn to the following:

*April 2004, March 2005, and November 2005 VA spine examination reports.

*November and December 2004 and January 2005 statements from the Veteran's family, friends, and neighbors describing the severity of his lumbar spine disability and his inability to work.

*August 2005 written statement from the Veteran describing his symptoms and the severity of his disabilities.

*August 2006 statement from P. Imber, M.D., stating that the Veteran is unable to work.

*February 2008 examination for application for Social Security disability benefits. VBMS Entry 5/5/08, p. 55-67.

*May 2008 decision denying Social Security disability benefits.

*January 2009 written statements from the Veteran's family, friends, and neighbors documenting his symptoms and the severity of his disabilities.

*June 2009 VA neurological disorders examination report.

*July 2009 Medical Statement for Consideration of Aid & Attendance completed by M. Gorniowsky, M.D., stating that the Veteran needs assistance with various activities of daily living due to his sacroilitis and chronic low back pain.

*April 2011 VA aid and attendance or housebound examination report stating that the Veteran's service-connected disabilities did not prohibit him from obtaining and maintaining light duty employment, but that he "required the regular assistance of another person in attending to the ordinary activities of daily living [and] in protecting himself . . . from the ordinary hazards of his . . . daily environment."

*September 2011 VA diabetes mellitus examination report stating that the Veteran does not require the regular assistance of another person.

*February 2016 IHP stating that the Veteran is unable to work "due to chronic exacerbation of symptoms associated with his lumbar spine disability and associated lower extremity radiculopathy."

4.  Readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




